Citation Nr: 0107442	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to a compensable rating for bilateral fallen 
arches.  

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1975 to 
August 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The issue of entitlement to service connection for bilateral 
hearing loss is the subject of a remand that follows the 
Board's decision as to the other issue on appeal.  


FINDING OF FACT

The appellant's bilateral fallen arches are shown to result 
in foot pain that is not entirely relieved by the use of arch 
supports.  


CONCLUSION OF LAW

A 10 percent rating for bilateral fallen arches is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5276, 5277 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her service-connected bilateral 
fallen arches are more severely disabling than currently 
evaluated, thereby warranting a compensable rating.  She 
claims that her employment as a hairstylist, which keeps her 
on her feet all day, exacerbates the pain associated with her 
fallen arches.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) redefined the obligations of VA with respect to the 
duty to assist, review of the appellant's claims file, 
including the May 2000 Supplemental Statement of the Case 
issued with regard to her claim for a compensable rating for 
her bilateral fallen arches, reveals that she was provided 
sufficient assistance by VA with regard to her claim, in that 
a VA podiatry examination was performed in April 2000 and she 
was provided ample opportunity and time to submit evidence, 
which she did.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records show that the appellant was treated 
for bilateral foot pain in March 1977, May 1977, July 1977, 
and August 1977.  A diagnosis of fallen arches was reported 
in March 1977, and the appellant was provided arch supports 
in April 1977.  She complained in May 1977 that the arch 
supports were not helping.  In July 1977, she reported that 
her feet problems had worsened, and she was given a tennis 
shoes profile for 30 days.   Range of motion in the feet in 
August 1977 was good, but tenderness was noted.  A Report of 
Medical History taken at the appellant's August 1979 
separation examination noted a diagnosis of fallen arches in 
the feet.  

A February 16, 2000, medical record from B. T. Sullivan, 
M.D., indicated that there was a question as to structural 
abnormality involving sensory nerve deficit of the posterior 
tibial nerve branch.  A neutral suspense cast technique was 
suggested. 

At an April 2000 VA podiatry examination, the appellant 
reported that because her employment as a hairstylist kept 
her on her feet all day she would experience a lot of pain in 
the insteps of her feet by the end of the day.  She indicated 
that inserts provided by Dr. Sullivan only caused increased 
discomfort in her feet, and that she found wearing a slight 
elevated heel was the most comfortable for her standing 
position.  Examination revealed no unusual shoe wear, and the 
appellant walked with good posture and gait.  Alignment of 
her Achilles tendon, both weightbearing and non-
weightbearing, was normal.  There was no evidence of valgus, 
and forefoot and mid-foot alignment was within normal limits 
for both feet.  Tenderness to the small bones of the foot was 
noted bilaterally, with some tenderness of the anterior  
aspect of the calcareous bilaterally at the insertion of the 
plantar fascia. There was no evidence of swelling, calluses 
or skin breakdown.  It was reported that X-rays 
(weightbearing) of the feet showed no abnormality.  The 
impression was bilateral mechanical foot pain without 
evidence of flat feet at the time of the examination.  

Service connection was granted for bilateral fallen arches by 
an August 1999 rating decision, and a noncompensable rating 
was assigned under Diagnostic Code 5276 from April 18, 1999.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Pronounced flatfoot, which is manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, that are not improved by orthopedic shoes or 
appliances is assigned a 50 percent evaluation when the 
condition is bilateral and a 30 percent evaluation when the 
condition is unilateral.  For severe flatfoot; manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, a 30 
percent evaluation is assigned when the symptoms involve both 
feet, and a 20 percent evaluation is assigned when only one 
foot is affected.  For moderate flatfoot with the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet, a 10 percent evaluation is assigned for either a 
bilateral or unilateral condition.  When flatfoot is mild; 
with symptoms relieved by a built-up shoe or arch support a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Because the April 2000 VA podiatry examination did not reveal 
evidence of flat feet, the Board finds that the evidence of 
record does not demonstrate that the appellant's bilateral 
fallen arches are manifested by the weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, so as to 
indicate the presence of moderate flat feet.  Therefore, the 
Board is unable to identify a basis to grant a compensable 
rating for the bilateral fallen arches under Diagnostic Code 
5276.  

However, the Board has also reviewed the claim under the 
criteria of Diagnostic Code 5277, which rates bilateral weak 
foot, a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness, as to the 
underlying condition, with a minimum rating of 10 percent 
assigned.  Because the appellant's bilateral fallen arches 
result in mechanical foot pain, the Board concludes that a 10 
percent rating is warranted for her bilateral foot condition 
under Diagnostic Code 5277.  The clinical findings do not 
indicate severity that would warrant any higher rating under 
that diagnostic code.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in her feet at the end 
of her work day, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation assigned by this 
decision.  The appellant has indicated that a slight elevated 
heel provides some comfort for her standing position.  Hence, 
the Board does not find that a higher disability rating is 
warranted for the bilateral fallen arches on the basis of 
functional disability.  


ORDER

A 10 percent rating is granted for bilateral fallen arches, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  



REMAND

The appellant asserts that she has bilateral hearing loss 
that had its origin during her period of military service.  
Service medical records do not indicate the presence of 
defective hearing.  There is no postservice audiological 
evidence of record.  

Among other things, the VCAA, which changed in the law during 
the pendency of this appeal, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the claim is remanded for the following actions:  

1.  The RO should contact the appellant and 
request that she provide the names and 
addresses of any health care providers from 
whom she has received treatment for defective 
hearing since service, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The appellant should be afforded a VA 
audiometric examination for the purpose of 
determining the nature and severity of any 
defective hearing.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all hearing defects and the degree of 
functional disability attributable thereto.  He 
should also be requested to express an opinion 
as to whether it is at least as likely as not 
that the appellant has defective hearing that 
had its origin during military service.  The 
examiner should provide complete rationale for 
all conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and her 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until she receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


